                                                                                          Case 2:19-cv-00854-WBS-DB Document 40 Filed 05/26/20 Page 1 of 2


                                                                                    1
                                                                                    2
                                                                                    3
                                                                                    4
                                                                                    5
                                                                                    6
                                                                                    7
                                                                                    8                       UNITED STATES DISTRICT COURT
                                                                                    9                      EASTERN DISTRICT OF CALIFORNIA
                                                                                   10
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 TERESA GARDENHIRE,                        Case No.: 2:19-cv-00854-WBS-DB
                                                                                   12                   Plaintiff,
                                                                                                                                ORDER DISMISSING COMPLAINT
REED SMITH LLP




                                                                                   13        vs.                                WITH PREJUDICE AS TO
                                                                                                                                BARCLAYS BANK DELAWARE
                                                                                   14 EXPERIAN INFORMATION
                                                                                      SOLUTIONS, INC.;
                                                                                   15 EQUIFAX INFORMATION SERVICES,             Complaint Filed:    May 23, 2019
                                                                                      LLC;
                                                                                   16 AVANT, LLC;
                                                                                      BARCLAYS BANK DELAWARE;
                                                                                   17 CAPITAL ONE BANK (USA) N.A.,
                                                                                   18                   Defendants.
                                                                                   19
                                                                                   20
                                                                                   21
                                                                                   22
                                                                                   23
                                                                                   24
                                                                                   25
                                                                                   26
                                                                                   27
                                                                                   28
                                                                                        Case No.: 2:19-cv-00854-WBS-DB
                                                                                                                   [PROPOSED] ORDER
                                                                                          Case 2:19-cv-00854-WBS-DB Document 40 Filed 05/26/20 Page 2 of 2


                                                                                    1         Upon consideration of Plaintiff Teresa Gardenhire (“Plaintiff”) and Defendant
                                                                                    2 Barclays Bank Delaware’s (“Barclays”) Joint Stipulation for Dismissal With Prejudice
                                                                                    3 as to Barclays, and with good cause shown therefore, IT IS HEREBY ORDERED
                                                                                    4 that:
                                                                                    5         The above-entitled action and all claims asserted in the action by Plaintiff
                                                                                    6 against Barclays are DISMISSED WITH PREJUDICE, with each party bearing its
                                                                                    7 own fees and costs.
                                                                                    8
                                                                                    9         IT IS SO ORDERED.
                                                                                   10
                                                                                        Dated: May 22, 2020
                 A limited liability partnership formed in the State of Delaware




                                                                                   11
                                                                                   12
REED SMITH LLP




                                                                                   13
                                                                                   14
                                                                                   15
                                                                                   16
                                                                                   17
                                                                                   18
                                                                                   19
                                                                                   20
                                                                                   21
                                                                                   22
                                                                                   23
                                                                                   24
                                                                                   25
                                                                                   26
                                                                                   27
                                                                                   28
                                                                                        Case No.: 2:19-cv-00854-WBS-DB   –1–
                                                                                                                   [PROPOSED] ORDER
